       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 1 of 18   1
     j1u2edwC kjc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                19 Cr. 64(GHW)

5    NATALIE MAYFLOWER SOURS
     EDWARDS,
6
                      Defendant.
7
     ------------------------------x               Arraignment
8
                                                   January 30, 2019
9                                                  2:35 p.m.

10
     Before:
11
                            HON. GREGORY H. WOODS,
12
                                                   District Judge
13

14

15
                                   APPEARANCES
16
     GEOFFREY S. BERMAN
17        United States Attorney for the
          Southern District of New York
18   BY: KIMBERLY J. RAVENER
          DANIEL C. RICHENTHAL
19        Assistant United States Attorneys

20

21   BRAFMAN & ASSOCIATES, P.C.
          Attorneys for Defendant
22   BY: JACOB KAPLAN

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 2 of 18       2
     j1u2edwC kjc

1              (Case called)

2              THE DEPUTY CLERK:     Counsel, please state your names

3    for the record.

4              MS. RAVENER:    Good afternoon, your Honor.      Kimberly

5    Ravener and Daniel Richenthal for the government.

6              THE COURT:    Thank you.   Good afternoon.

7              MR. KAPLAN:     Good afternoon, your Honor.      Jacob

8    Kaplan, of Brafman & Associates, for Ms. Edwards.

9              THE COURT:    Good.   Thank you very much.     Good

10   afternoon.

11             Good afternoon, Ms. Edwards.

12             So, Ms. Edwards, first I understand that you have

13   already had an initial appearance before a magistrate judge who

14   has informed you of certain of your rights.        Because of the

15   importance of your right to remain silent, I am just going to

16   review that right again for you here now briefly.

17             You have the right to remain silent.        You do not have

18   to say anything to anyone.      If you give up that right and make

19   a statement, the prosecutor can use anything that you say

20   against you.    Therefore, I strongly suggest that you not say

21   anything to anyone unless you and your lawyer have decided that

22   it is in your best interest to do so.       If you have already

23   given a statement, you don't have to say anything else.            If you

24   decide to go ahead and make a statement, you have the right to

25   stop at any time.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 3 of 18   3
     j1u2edwC kjc

1              Do you understand that?

2              THE DEFENDANT:    Yes, sir.

3              THE COURT:    Thank you.

4              Now, I understand that Mr. Kaplan is representing you

5    in these proceedings.

6              Ms. Edwards, I have been informed that you wish to

7    waive your right to proceed by indictment in this case and to

8    allow the United States to file an information containing the

9    charges against you.     Is that correct?

10             THE DEFENDANT:    Yes, sir.

11             THE COURT:    Thank you.

12             So the purpose of this proceeding going forward,

13   Ms. Edwards, and counsel, is the following:

14             First, to provide you with the opportunity to waive

15   your right to indictment if you wish to do so;

16             Second, to make sure that you have a copy of the

17   information containing the charges against you;

18             Third, to inform you of the charges against you;

19             Fourth, to take your plea with respect to each of

20   those charges; and

21             Fifth, to discuss what's going to happen next during

22   the course of this proceeding.

23             Before we proceed, I'm going to ask a number of

24   questions of you, Ms. Edwards, so that I can establish to my

25   satisfaction that you understand what it is that you will be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 4 of 18      4
     j1u2edwC kjc

1    giving up if you choose to waive your right to proceed by

2    prosecution by indictment.      If you do not understand any of my

3    questions or if you wish to consult with your lawyer at any

4    point at any time with respect to these questions, please just

5    let me know.    I would be happy to give you as much time as you

6    would like to discuss with your lawyer and I would be happy to

7    clarify any of my questions if it would be helpful for you.

8              So, Ms. Edwards, because I'm going to be asking you a

9    number of questions, I'm going to ask you to please stand to

10   take an oath to answer my questions truthfully.         Would you

11   please stand.

12             (Defendant sworn)

13             THE COURT:    Good.   Thank you very much.     You can be

14   seated.

15             Ms. Edwards, you are now under oath, which means that

16   if you answered any of my questions falsely, you can be

17   prosecuted for the separate crime of perjury or making false

18   statements.    The government has the right to use any statement

19   that you give under oath against you in such a prosecution.

20             Do you understand that?

21             THE DEFENDANT:    Yes, sir.

22             THE COURT:    Thank you.   So, first, can you please tell

23   me your full name.

24             THE DEFENDANT:    Natalie Mayflower Sours Edwards.

25             THE COURT:    Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 5 of 18   5
     j1u2edwC kjc

1              How old are you?

2              THE DEFENDANT:    40.

3              THE COURT:    Can you tell me where you were born?

4              THE DEFENDANT:    Richmond, Virginia.

5              THE COURT:    Thank you.

6              How far did you go in school?

7              THE DEFENDANT:    Ph.D.

8              THE COURT:    Thank you.

9              Can you describe for me, please, briefly your

10   employment experience.

11             THE DEFENDANT:    Yes.    I was a high school teacher.   I

12   then worked for Virginia Commonwealth University.         I then

13   worked for the Department of Justice, Alcohol, Tobacco,

14   Firearms, and Explosives.      I then worked in the intelligence

15   community.   And I am now with the Treasury Department.

16             THE COURT:    Thank you.

17             Ms. Edwards, are you currently or have you recently

18   been treated or hospitalized for any mental illness?

19             THE DEFENDANT:    No, sir.

20             THE COURT:    Are you currently or have you recently

21   been under the care of a physician, psychiatrist, or

22   psychologist?

23             THE DEFENDANT:    Yes, sir.

24             THE COURT:    Thank you.

25             Is there anything about that that would affect your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 6 of 18    6
     j1u2edwC kjc

1    ability to understand what's happening in this proceeding

2    today?

3               THE DEFENDANT:   No, sir.

4               THE COURT:   Thank you.

5               Are you currently or have you recently been

6    hospitalized or treated for drug addiction?

7               THE DEFENDANT:   No, sir.

8               THE COURT:   Thank you.

9               Within the past 24 hours, have you used or taken any

10   alcohol, drugs, or call it mind-altering medication?

11              THE DEFENDANT:   No, sir.

12              THE COURT:   Thank you.

13              Do you understand what's happening in this proceeding?

14              THE DEFENDANT:   Yes, sir.

15              THE COURT:   Good.   Thank you.

16              Ms. Edwards, I have been informed that you wish to

17   waive your right to prosecution by indictment.         Is that

18   correct?

19              THE DEFENDANT:   Yes, sir.

20              THE COURT:   Thank you.

21              Ms. Edwards, before I accept your waiver, I'm going to

22   ask you a number of questions to make sure that you understand

23   what you would be giving up if you choose to proceed and waive

24   your right to prosecution by indictment and also to ensure that

25   your waiver is knowing, voluntary, and intelligent.         Again, if


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 7 of 18   7
     j1u2edwC kjc

1    you would like to confer at any time with your counsel

2    throughout this proceeding, please feel free to let me know.       I

3    would be happy to give you as much time as you would like to do

4    that.

5              So first, I want to make sure that you understand what

6    it is that you have been charged with.        Have you seen a copy of

7    the information containing the charges against you?

8              THE DEFENDANT:    Yes, sir.

9              THE COURT:    Thank you.

10             Counsel, have you had the opportunity it review the

11   information and to discuss it with Ms. Edwards?

12             MR. KAPLAN:    Yes, your Honor.

13             THE COURT:    Thank you.

14             Counsel for the United States, can I ask you to please

15   summarize the charges on which Ms. Edwards is being arraigned

16   today.

17             MS. RAVENER:    Yes, your Honor.

18             The information consists of two counts -- first,

19   conspiracy to make unauthorized disclosures of suspicious

20   activity reports; and, second, the substantive offense of

21   actually making unauthorized disclosures of such.

22             THE COURT:    Thank you.

23             So, Ms. Edwards, I want to make sure that you

24   understand that these charges, which are in the information and

25   have just been described to you, that indeed you are being


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 8 of 18      8
     j1u2edwC kjc

1    charged with committing felonies.

2              Do you understand the charges against you?

3              THE DEFENDANT:    Yes, sir.

4              THE COURT:    Thank you.

5              Now, instead of an indictment, these felony charges

6    against you have been brought by the United States Attorney by

7    the filing of what's called an information.        Because the

8    charges are felonies, however, you have the right, a

9    constitutional right to be charged by an indictment of the

10   grand jury.   You can, however, waive that right and consent to

11   being charged by information of the United States Attorney.           Do

12   you understand, however, that you are under no obligation to

13   waive indictment?

14             THE DEFENDANT:    Yes, sir.

15             THE COURT:    Thank you.

16             Ms. Edwards, if you choose not to waive your right to

17   prosecution by indictment, that means that you may not be

18   charged with a felony unless a grand jury returns an indictment

19   by finding that there is probable cause to believe that a crime

20   has been committed and that you committed it.         If you do not

21   waive indictment, the government may present the case to a

22   grand jury and ask the grand jury to indict you.         A grand jury

23   is composed of between 16 and 23 people, and at least 12 of

24   those grand jurors must find that there is probable cause to

25   believe that you committed the crime with which you are charged


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 9 of 18   9
     j1u2edwC kjc

1    before you may be indicted.      The grand jury might or might not

2    indict you.   If you waive indictment by the grand jury, the

3    case will proceed against you on the U.S. Attorney's

4    information just as if you had been indicted by a grand jury.

5              Ms. Edwards, do you understand your right to

6    indictment by a grand jury?

7              THE DEFENDANT:    Yes, sir.

8              THE COURT:    Do you understand that by waiving

9    prosecution by indictment, you are giving up your right to have

10   this case presented to a grand jury.

11             THE DEFENDANT:    Yes, sir.

12             THE COURT:    Thank you.

13             Ms. Edwards, have you discussed waiving your right to

14   indictment by the grand jury with your counsel?

15             THE DEFENDANT:    Yes, sir.

16             THE COURT:    Have any threats or promises been made to

17   you to induce you to waive indictment?

18             THE DEFENDANT:    No, sir.

19             THE COURT:    Do you wish to waive your right to

20   indictment by the grand jury?

21             THE DEFENDANT:    Yes, sir.

22             THE COURT:    Thank you.

23             Counsel, before we proceed, does either set of counsel

24   know of any reason that I should not find that the defendant

25   has knowingly and voluntarily waived her right to be indicted


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 10 of 18        10
     j1u2edwC kjc

1    by the grand jury?

2              MS. RAVENER:    No, your Honor.

3              MR. KAPLAN:    No, your Honor.

4              THE COURT:    Thank you.

5              Now, Ms. Edwards, my courtroom deputy, Mr. Daniels, is

6    now going to show you a waiver of indictment form.          If you wish

7    to waive your right to prosecution by indictment, you can sign

8    this form.   Your counsel should witness your signature, as will

9    Mr. Daniels.

10             (Pause)

11             THE COURT:    Thank you.

12             I have been handed a signed waiver of indictment form

13   which has been signed by the defendant and her counsel in my

14   presence and witnessed by Mr. Daniels.        I am going to mark this

15   as Court Exhibit 1.     I find that the defendant has knowingly,

16   voluntarily, and intelligently waived her right to prosecution

17   by indictment, and I authorize the filing of the information.

18             Ms. Edwards, you have already told me that you have

19   seen a copy of the information and that you have had the

20   opportunity to review the information with your counsel.            Is

21   that correct?

22             THE DEFENDANT:    Yes, sir.

23             THE COURT:    Thank you.

24             I have already asked the government to summarize the

25   charges on which you are being arraigned today.         You also have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 11 of 18     11
     j1u2edwC kjc

1    the right for me to read the information to you out loud here

2    on the record in its entirety.       You can also waive that right.

3    But I would be happy to read it if you would like.

4              Would you like for me to read the information to you

5    on the record?

6              THE DEFENDANT:    No, sir.

7              THE COURT:    Thank you.

8              Counsel, do you waive formal reading of the

9    indictment?

10             MR. KAPLAN:    Yes, your Honor.

11             THE COURT:    Or information, rather.

12             Thank you.

13             Ms. Edwards, can I ask you to please stand.         Thank

14   you.

15             Ms. Edwards, do you understand what it is that you

16   have been charged with?

17             THE DEFENDANT:    Yes, sir.

18             THE COURT:    Thank you.

19             Count One charges that, from at least in or about

20   October 2017 up to and including in or about October 2018, in

21   the Southern District of New York and elsewhere, you and

22   others, known and unknown, willfully and knowingly conspired to

23   commit an offense against the United States, to wit, to make

24   unauthorized disclosures of suspicious activity reports and the

25   existence of suspicious activity reports, in violation of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 12 of 18    12
     j1u2edwC kjc

1    subchapter 2 of Title 31, 31 CRF 1023.320(e)(2), all of which

2    in violation of 18 U.S.C. 371.

3              How do you plead to that count?

4              THE DEFENDANT:    Not guilty, your Honor.

5              THE COURT:    Thank you.

6              Count Two charges that from at least in or about

7    October 2017, up to and including in or about 2018, in the

8    Southern District of New York and elsewhere, you, a federal

9    employee, willfully violated subchapter 2 of Title 31 and a

10   regulation and order prescribed thereunder by disclosing SARs,

11   and information that would reveal the existence of a SAR, also

12   all in violation of 31 U.S.C. 5322(a) and Title 18 U.S.C. 2.

13             How do you plead to that count?

14             THE DEFENDANT:    Not guilty, your Honor.

15             THE COURT:    Thank you very much.     Your pleas of not

16   guilty are accepted.     You can be seated.

17             So counsel for the United States, let me turn to you.

18   Can you describe for me more fully the nature of this case.

19             MS. RAVENER:    Yes, your Honor.

20             THE COURT:    Thank you.

21             MS. RAVENER:    The defendant was a high-ranking

22   official at the Financial Crimes Enforcement Network, known as

23   FinCEN, a subdivision of the Department of the Treasury, who

24   made numerous unauthorized disclosures over a period of about a

25   year of suspicious activity reports, which are known as SARs


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 13 of 18    13
     j1u2edwC kjc

1    and are protected by the Bank Secrecy Act, in violation of her

2    duties.   She did that, as well, in conspiracy with others.

3              That's the basic description of the nature of the

4    offense, and I am prepared to supply any further detail

5    requested by the court.

6              THE COURT:    Thank you.    That's fine.

7              Counsel, can I ask, does the government at this point

8    anticipate any superseding indictments adding defendants or

9    additional charges?

10             MS. RAVENER:    Yes, your Honor.     That is possible.    The

11   investigation is ongoing.

12             THE COURT:    Thank you.

13             Do you have a sense of the timing by which any such

14   superseding indictment or information might be filed?

15             MS. RAVENER:    Not specifically, your Honor.       It is my

16   hope that within the next two to three months we would have a

17   resolution for the court on that question.

18             THE COURT:    Thank you.    Understood.

19             So counsel for the United States, let me ask you about

20   the status of discovery.      First, can you tell me what types of

21   evidence you expect to produce and how long you anticipate it

22   will take for you to produce it?

23             MS. RAVENER:    Yes, your Honor.

24             We have made a production of certain statements made

25   by the defense recorded both in notes and in interview reports.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 14 of 18   14
     j1u2edwC kjc

1              In addition, the government anticipates producing a

2    significant quantity of electronic evidence obtained both from

3    FinCEN itself and through search warrants, both electronic

4    search warrants and premises warrants that were executed in

5    connection with the case, as well as a Title III application

6    and the fruit of that application.

7              The government also anticipates producing certain

8    business records, phone records, and the like.

9              THE COURT:    Thank you.

10             The search warrant against the electronic devices were

11   against Ms. Edwards's devices?

12             MS. RAVENER:    Yes, your Honor.     Ms. Edwards's devices

13   as well as e-mail accounts used by Ms. Edwards.         In addition, a

14   warrant was executed as well on at least one electronic device

15   possessed by another person, and we anticipate making a

16   production of certain material from that search at the

17   appropriate time, as well as, as I indicated, records obtained

18   from the electronic files of FinCEN.

19             THE COURT:    Thank you.    Good.

20             Do you have a sense of how long it will take for the

21   United States to turn over all of that evidence?

22             MS. RAVENER:    Your Honor, we are in the process of

23   working with the defense to do that.        We have notified the

24   defense that we believe a protective order will be necessary

25   for much of that evidence, and we are working with the defense


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 15 of 18     15
     j1u2edwC kjc

1    to craft a proposal that we can present to the court within the

2    next several weeks.     I hope that we will get that to you within

3    the next two weeks for the court's consideration.

4              Once a protective order is in place, we should be able

5    to get a rolling production of discovery.        And my colleague

6    reminds me, your Honor, to be clear, we also executed a search

7    of Ms. Edwards's residence, and we will be providing discovery

8    in connection with that as well.

9              THE COURT:    Thank you.

10             I understand that you anticipate beginning a rolling

11   discovery production following completion of a protective

12   order.   Do you have a sense of how long it would take to

13   complete production of the discovery materials that the

14   government currently has in its possession and control?

15             MS. RAVENER:    Your Honor, I think the bulk of it will

16   be produced within about six weeks.       I can advise the court

17   that some of our electronic search review is ongoing, and so it

18   may be that there will be a rolling production with respect to

19   the identification of specific materials from search warrants.

20   But we will be able to get the bulk of this material to

21   Ms. Edwards and certainly her own e-mail accounts, devices,

22   etc., produced within the next six weeks or less.

23             THE COURT:    Thank you.

24             Let me turn to counsel for defendant.        Counsel, you

25   just heard a description of what the government intends to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 16 of 18   16
     j1u2edwC kjc

1    provide and you have some sense of the timeline by which they

2    will be providing to you the bulk of it.        What's your view

3    regarding appropriate next steps in the case, assuming that

4    production schedule?

5              MR. KAPLAN:    I would recommend a control date in

6    around two months or so to see how the discovery is flowing and

7    see if there are any issues that we must address with the

8    court.

9              THE COURT:    Thank you.

10             Counsel for the United States, what's your view?

11             MS. RAVENER:    That's fine for the government, your

12   Honor.

13             THE COURT:    Good.   I am happy to adopt the defendant's

14   proposal, and we will set a status date for approximately two

15   months from today.

16             Mr. Daniels, can you please propose a date?

17             THE DEPUTY CLERK:     Yes, Judge.    Tuesday, April 2, at 4

18   p.m.

19             THE COURT:    Good.

20             Counsel, does that date and time work for each of you

21   and for Ms. Edwards?

22             MR. KAPLAN:    It is fine for the defense.

23             THE COURT:    Good.   Thank you.

24             MS. RAVENER:    It's fine for the government, your

25   Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 17 of 18    17
     j1u2edwC kjc

1              THE COURT:    Good.   Thank you very much.

2              Is there any other issue that we should take up before

3    we come to the Speedy Trial clock?       We will have a conference

4    at that date and time unless otherwise ordered by the court.

5    The parties are referred to my individual rules regarding any

6    requests for an adjournment of that date and time.

7              Counsel, anything else that we need to take up before

8    we come to the Speedy Trial clock?

9              MR. KAPLAN:    No, your Honor.

10             MS. RAVENER:    No, your Honor.

11             THE COURT:    Thank you.

12             Is there an application?

13             MS. RAVENER:    Yes, your Honor.

14             The government would ask that time be excluded until

15   the next conference date of April 2, 2019, under the Speedy

16   Trial Act, in order to permit the parties to discuss the

17   potential for a pretrial disposition and for the resolution of

18   the protective order to permit the government to produce

19   discovery to the defense and allow the defense to review it.

20             THE COURT:    Good.   Thank you very much.

21             Can I turn to you, counsel for defendant?         What's your

22   view regarding that request?

23             MR. KAPLAN:    We have no objection at this time.

24             THE COURT:    Thank you.

25             I will exclude time from today until April 2, 2019.        I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00064-GHW Document 20 Filed 03/07/19 Page 18 of 18   18
     j1u2edwC kjc

1    find that the ends of justice served by excluding such time

2    outweigh the best interests of the public and the defendant in

3    a speedy trial because it will allow time for negotiation and

4    resolution of the protective order, production of discovery and

5    review of those materials by the defendant, and also time for

6    the parties to potentially negotiate a pretrial disposition of

7    the case.

8               Anything else that we should take up before we

9    adjourn?

10              First counsel for the United States.

11              MS. RAVENER:   No, your Honor.      Nothing further.

12              THE COURT:    Good.   Thank you.

13              Counsel.

14              MR. KAPLAN:    No, your Honor.     Thank you for your time.

15              THE COURT:    Good.   Thank you very much.    This

16   proceeding is adjourned.

17                                     oOo

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
